922 A.2d 709 (2007)
191 N.J. 88
In the Matter of Maria Ines GONZALEZ, an Attorney at Law.
Supreme Court of New Jersey.
May 25, 2007.

ORDER
This matter having been duly presented to the Court, it is ORDERED that MARIA INES GONZALEZ of JAMAICA, NEW YORK, who was admitted to the bar of this State in 1987, and who was suspended from the practice of law for a period of three months, effective February 24, 2007, by Order of this Court filed on January 25, 2007, be restored to the practice *710 of law, effective immediately; and it is further
ORDERED that respondent shall practice law under the supervision of Tomas Espinosa, Esquire, or such other practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court.